FITZSIMONS, J.
The issues presented by the allegation contained in the “first defense” are clear and unmistakable, and, if sustained, are sufficient to defeat the plaintiff herein. As to the “second defense,” so called in the answer, I am not able to find therein any defense to this cause of action, except that part of “seventh” paragraph which alleges “that the notes in suit were procured from defendant without consideration.” This is simply a repetition of the first defense in substance, and is therefore redundant matter, and all the other matters set forth are clearly irrelevant to the issues herein, and have no legal merit; so that the order appealed from was properly made, and is affirmed', with costs.